UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1187


KAM HONG THAM,

                 Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 6, 2008              Decided:   December 15, 2008


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and denied in part by unpublished per curiam
opinion.


H. Raymond Fasano, MADEO & FASANO, New York, New York, for
Petitioner. Gregory G. Katsas, Acting Assistant Attorney General,
Terri J. Scadron, Assistant Director, Richard Zanfardino, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kam Hong Tham, a native and citizen of Indonesia, seeks

review of an order of the Board of Immigration Appeals (Board)

adopting and affirming the decision of the Immigration Judge (IJ)

denying relief from removal.         In his petition for review, Tham

first argues that he qualified for asylum.            We note that the Board

expressly affirmed the IJ’s finding that Tham’s asylum application

was not timely filed and that no exceptions applied to excuse the

untimeliness.    As Tham does not challenge the Board’s finding that

Tham’s asylum application was untimely, we conclude that he has

waived this claim on appeal.        See Niang v.Gonzales, 492 F.3d 505,

510 n.5 (4th Cir. 2007) (noting that finding of untimeliness was

waived on appeal, and if not court would lack jurisdiction to

review it).     We therefore may not review Tham’s claim that he is

eligible for asylum.

            Tham next challenges the Board’s finding that he failed

to qualify for withholding of removal. “To qualify for withholding

of   removal,   a    petitioner    must   show   that    he    faces    a   clear

probability     of   persecution    because      of   his     race,    religion,

nationality, membership in a particular social group, or political

opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                Based on our

review of the record, we find that substantial evidence supports




                                    - 2 -
the finding that Tham did not establish eligibility for withholding

of removal.

              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented    in   the

materials     before   the    court   and     argument    would   not   aid   the

decisional process.

                                                         DISMISSED IN PART AND
                                                                DENIED IN PART




                                      - 3 -